Case 9:16-cv-81871-KAM Document 550-3 Entered on FLSD Docket 10/10/2019 Page 1 of 11




                       EXHIBIT B
Case 9:16-cv-81871-KAM Document 550-3 Entered on FLSD Docket 10/10/2019 Page 2 of 11



                                  UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION
                                    Case No. 16-cv-81871 MARRA

    LAN LI, an individual; YING TAN, an individual;
    TAO XIONG, an individual; et al.

          Plaintiffs,

    vs.

    JOSEPH WALSH, et al.,

       Defendants.
    ________________________________/

               DEFENDANTS ALI HERISCHI AND HERISCHI & ASSOCIATES, P.A.’S
                           RULE 26(a) INITIAL DISCLOSURES

              Defendants Ali Herischi and Herischi & Associates, LLC (collectively the

    “Herischi Defendants”), by and through their undersigned counsel, hereby serve their

    initial disclosure pursuant Federal Rule of Civil Procedure 26(a)(l), as follows:

              A.        The name, and if known, the address and telephone number of each
                        individual likely to have discoverable information that the disclosing
                        party may use to support its claims or defenses, unless solely for
                        impeachment, identifying the subjects of the information.

                        1. Ali Herischi
                           c/o Alaina Fotiu-Wojtowicz, Esq.
                           Brodsky Fotiu-Wojtowicz, PLLC
                           200 SW 1st Street, Suite 400
                           Miami FL 33131
                           (305) 503-5054

           Mr. Herischi has information related to the scope of his engagement by the
    Iranian Plaintiffs, the Iranian Plaintiffs’ EB5 Visa Applications, the representations made
    to him by other co-Defendants, his site visit to the Palm House Hotel project, and the
    information he gave to the Iranian Plaintiffs related to the Palm House Hotel project and
    other available EB5 projects.
Case 9:16-cv-81871-KAM Document 550-3 Entered on FLSD Docket 10/10/2019 Page 3 of 11



                 2. Mohamed Zargar
                    c/o David George, Esq.
                    Gunster, Yaokley & Stewart, P.A.
                    777 South Flagler Drive, Suite 500 East
                    West Palm Beach, FL 33401-5677
                    (561) 655-1980

          Mr. Zargar has information related to the scope of his engagement of Ali Herischi
    and Herischi & Associates, LLC, Mr. Zargar’s due diligence regarding his business
    investment in the Palm House Hotel project, and any information given to him by Ali
    Herischi about the Palm House Hotel Project and other available EB5 projects.

                 3. Shahrzad Shokrollahi Yancheshmeh
                    c/o David George, Esq.
                    Gunster, Yaokley & Stewart, P.A.
                    777 South Flagler Drive, Suite 500 East
                    West Palm Beach, FL 33401-5677
                    (561) 655-1980

           Ms. Shokrollahi Yancheshmeh has information related to the scope of her
    family’s engagement of Ali Herischi and Herischi & Associates, LLC, her due diligence
    regarding her family’s business investment in the Palm House Hotel project, and any
    information given to her by Ali Herischi about the Palm House Hotel project and other
    available EB5 projects.

                 4. Shahriar Ebrahimian
                    c/o David George, Esq.
                    Gunster, Yaokley & Stewart, P.A.
                    777 South Flagler Drive, Suite 500 East
                    West Palm Beach, FL 33401-5677
                    (561) 655-1980

           Mr. Ebrahimian has information related to the scope of his engagement of Ali
    Herischi and Herischi & Associates, LLC, Mr. Ebrahimian’s due diligence regarding his
    EB5 business investment in the Palm House Hotel project, and any information to him
    given by Ali Herischi about the Palm House Hotel project and other available EB5
    projects.

                 5. Reza Siamak Nia
                    c/o David George, Esq.
                    Gunster, Yaokley & Stewart, P.A.
                    777 South Flagler Drive, Suite 500 East
                    West Palm Beach, FL 33401-5677
                    (561) 655-1980


                                              2
Case 9:16-cv-81871-KAM Document 550-3 Entered on FLSD Docket 10/10/2019 Page 4 of 11




           Ms. Siamak Nia has information related to the scope of her engagement of Ali
    Herischi and Herischi & Associates, LLC, Ms. Siamak Nia’s due diligence regarding her
    business investment in the Palm House Hotel project, and any information given to her
    by Ali Herischi about the Palm House Hotel project and other available EB5 projects.

                 6. Sadaf Pournasf
                    c/o David George, Esq.
                    Gunster, Yaokley & Stewart, P.A.
                    777 South Flagler Drive, Suite 500 East
                    West Palm Beach, FL 33401-5677
                    (561) 655-1980

           Mr. Pournasf has information related to the scope of his family’s engagement of
    Ali Herischi and Herischi & Associates, LLC, Ms. Siamak Nia’s due diligence regarding
    his family’s business investment in the Palm House Hotel project, and any information
    given to him by Ali Herischi about the Palm House Hotel project and other available EB5
    projects.

                 7. Sara Salehin
                    c/o David George, Esq.
                    Gunster, Yaokley & Stewart, P.A.
                    777 South Flagler Drive, Suite 500 East
                    West Palm Beach, FL 33401-5677
                    (561) 655-1980

           Ms. Salehin has information related to the scope of her engagement of Ali
    Herischi and Herischi & Associates, LLC, Ms. Salehin’s due diligence regarding her
    business investment in the Palm House Hotel project, and any information given to her
    by Ali Herischi about the Palm House Hotel project and other available EB5 projects.

                 8. Reza Salehin
                    c/o David George, Esq.
                    Gunster, Yaokley & Stewart, P.A.
                    777 South Flagler Drive, Suite 500 East
                    West Palm Beach, FL 33401-5677
                    (561) 655-1980

           Mr. Salehin has information related to the scope of his family’s engagement of Ali
    Herischi and Herischi & Associates, LLC, Mr. Salehin’s due diligence regarding his
    family’s business investment in the Palm House Hotel project, and any information
    given to him by Ali Herischi about the Palm House Hotel project and other available EB5
    projects.


                                               3
Case 9:16-cv-81871-KAM Document 550-3 Entered on FLSD Docket 10/10/2019 Page 5 of 11




                 9. Sanaz Salehin
                    c/o David George, Esq.
                    Gunster, Yaokley & Stewart, P.A.
                    777 South Flagler Drive, Suite 500 East
                    West Palm Beach, FL 33401-5677
                    (561) 655-1980

           Ms. Salehin has information related to the scope of her engagement of Ali
    Herischi and Herischi & Associates, LLC, Ms. Salehin’s due diligence regarding his
    business investment in the Palm House Hotel project, and any information given to her
    by Ali Herischi about the Palm House Hotel project and other available EB5 projects.

                 10. Payam Maghaddam Hassani
                     c/o David George, Esq.
                     Gunster, Yaokley & Stewart, P.A.
                     777 South Flagler Drive, Suite 500 East
                     West Palm Beach, FL 33401-5677
                     (561) 655-1980

           Mr. Hassani has information related to the scope of his family’s engagement of
    Ali Herischi and Herischi & Associates, LLC, Mr. Hassani’s due diligence regarding his
    family’s business investment in the Palm House Hotel project, and any information
    given to him by Ali Herischi about the Palm House Hotel project and other available EB5
    projects.

                 11. Ali Adampeyra
                     c/o David George, Esq.
                     Gunster, Yaokley & Stewart, P.A.
                     777 South Flagler Drive, Suite 500 East
                     West Palm Beach, FL 33401-5677
                     (561) 655-1980

           Mr. Adampeyra has information related to the scope of his engagement of Ali
    Herischi and Herischi & Associates, LLC, Mr. Adampeyra’s due diligence regarding his
    business investment in the Palm House Hotel project, and any information given to him
    by Ali Herischi about the Palm House Hotel project and other available EB5 projects.

                 12. Mohammadreza Sedaghat
                     c/o David George, Esq.
                     Gunster, Yaokley & Stewart, P.A.
                     777 South Flagler Drive, Suite 500 East
                     West Palm Beach, FL 33401-5677
                     (561) 655-1980


                                              4
Case 9:16-cv-81871-KAM Document 550-3 Entered on FLSD Docket 10/10/2019 Page 6 of 11




           Mr. Sedaghat has information related to the scope of his engagement of Ali
    Herischi and Herischi & Associates, LLC, Mr. Sedaghat’s due diligence regarding his
    business investment in the Palm House Hotel project, and any information given to him
    by Ali Herischi about the Palm House Hotel project and other available EB5 projects.

                  13. Peyymun Zargar
                      c/o David George, Esq.
                      Gunster, Yaokley & Stewart, P.A.
                      777 South Flagler Drive, Suite 500 East
                      West Palm Beach, FL 33401-5677
                      (561) 655-1980

           Mr. Zargar has information related to the scope of the Iranian Plaintiffs’
    engagement of Ali Herischi and Herischi & Associates, LLC, the Iranian Plaintiffs’ due
    diligence regarding their business investment in the Palm House Hotel project, and any
    information given to him by Ali Herischi about the Palm House Hotel project and other
    available EB5 projects.

                  14. Joseph Walsh
                      Henry B. Handler, Esq.
                      Weiss Handler & Cornwell, P.A.
                      2255 Glades Road, Suite 218A
                      Boca Raton, FL 33431
                      (561) 997-9995

            Mr. Walsh may have information related to the development and construction of
    the Palm House Hotel project, the marketing of the Palm House Hotel project to the
    Iranian Plaintiffs, the Iranian Plaintiffs’ EB5 Visa applications, and the use of the Iranian
    Plaintiffs’ investment funds.

                  15. Joseph Walsh, Jr.
                      Henry B. Handler, Esq.
                      Weiss Handler & Cornwell, P.A.
                      2255 Glades Road, Suite 218A
                      Boca Raton, FL 33431
                      (561) 997-9995

            Mr. Walsh Jr. may have information related to the development and construction
    of the Palm House Hotel project, the marketing of the Palm House Hotel project to the
    Iranian Plaintiffs, the Iranian Plaintiffs’ EB5 Visa applications, and the use of the Iranian
    Plaintiffs’ investment funds.



                                                 5
Case 9:16-cv-81871-KAM Document 550-3 Entered on FLSD Docket 10/10/2019 Page 7 of 11




                  16. J. Marcus Payne
                      834 Valley Road
                      Glencoe, IL 60022

            Mr. Payne may have information related to the development and construction of
    the Palm House Hotel project, the marketing of the Palm House Hotel project to the
    Iranian Plaintiffs, the Iranian Plaintiffs’ EB5 Visa applications, the information provided
    to Ali Herischi regarding the Palm House Hotel project, and the use of the Iranian
    Plaintiffs’ investment funds.

                  17. David Derrico
                      5163 Deerhurst Crescent Circle
                      Boca Raton FL 33486

            Mr. Dericco may have information related to the development and construction of
    the Palm House Hotel project, the marketing of the Palm House Hotel project to the
    Iranian Plaintiffs, the Iranian Plaintiffs’ EB5 Visa applications, and the use of the Iranian
    Plaintiffs’ investment funds.

                  18. Robert Matthews
                      c/o John F. Mariani, Esq.
                      Kammerer Mariani PLLC
                      1601 Form Place, Suite 500
                      West Palm Beach FL 33401
                      (562) 990-1590

           Mr. Matthews may have information related to the development and construction
    of the Palm House Hotel project, the marketing of the Palm House Hotel project to the
    Iranian Plaintiffs, and the use of the Iranian Plaintiffs’ investment funds.

                  19. Maria Matthews
                      c/o John F. Mariani, Esq.
                      Kammerer Mariani PLLC
                      1601 Form Place, Suite 500
                      West Palm Beach FL 33401
                      (562) 990-1590

           Ms. Matthews may have information related to the development and construction
    of the Palm House Hotel project, the marketing of the Palm House Hotel project to the
    Iranian Plaintiffs, and the use of the Iranian Plaintiffs’ investment funds.



                                                 6
Case 9:16-cv-81871-KAM Document 550-3 Entered on FLSD Docket 10/10/2019 Page 8 of 11




                 20. Gerry Matthews
                     c/o Adam T. Rabin, Esq.
                     McCabe Rabin, P.A.
                     1601 Forum Place, Suite 505
                     West Palm Beach, FL 33401
                     (561) 659-7878

           Mr. Matthews may have information related to the development and construction
    of the Palm House Hotel project, the marketing of the Palm House Hotel project to the
    Iranian Plaintiffs, and the use of the Iranian Plaintiffs’ investment funds.

                 21. Ryan Black
                     c/o C. Brooks Ricca, Jr., Esq.
                     Brooks Rica, Jr. & Associates, P.A.
                     The Barristers Building
                     1615 Forum Place, Suite 200
                     West Palm Beach, FL 33401
                     (561) 833-4544

           Mr. Black may have information related to the development and construction of
    the Palm House Hotel project, the marketing of the Palm House Hotel project to the
    Iranian Plaintiffs, and the use of the Iranian Plaintiffs’ investment funds.

                 22. Leslie Robert Evans
                     c/o Gregory R. Elder, Esq.
                     Law Offices of Gregory R. Elder, LLC
                     108 SE 8th Avenue, Suite 114
                     Fort Lauderdale, FL 33301

           Mr. Evans may have information related to the development and construction of
    the Palm House Hotel project, the marketing of the Palm House Hotel project to the
    Iranian Plaintiffs, and the use of the Iranian Plaintiffs’ investment funds.

                 23. Nicholas Laudano
                     17 Hoadley Road
                     Branford CT 06405

           Mr. Laudano may have information related to the development and construction
    of the Palm House Hotel project, the marketing of the Palm House Hotel project to the
    Iranian Plaintiffs, and the use of the Iranian Plaintiffs’ investment funds.



                                               7
Case 9:16-cv-81871-KAM Document 550-3 Entered on FLSD Docket 10/10/2019 Page 9 of 11



                 24. Sheri Hoidra, Esq.
                     Sheri Hoidra Law Office, LLC
                     1777 Reisterstown Rd., Suite 195
                     Pikesville, MD 21208
                     P: (443) 660-7513
                     C: (443) 825-1524

           Ms. Hoidra has information related to the scope of her engagement by certain of
    the Iranian Plaintiffs, certain of the Iranian Plaintiffs’ EB5 Visa Applications, and the
    information she gave to some or all of the Iranian Plaintiffs related to the Palm House
    Hotel project.

          B.     A copy of, or a description by category and location of, all
                 documents, data compilations, and tangible things that are in the
                 possession, custody, or control of the party and that the disclosing
                 party may use to support its claims or defenses, unless solely for
                 impeachment.

          The Herischi Defendants disclose the following documents and categories of
    documents that are in their possession, custody, or control, and which they may use to
    support their claims or defenses in this case:

          1.     The Iranian Plaintiffs’ Engagement        Agreements     with   Herischi   &
    Associates, P.A. (Bates Stamped HER0001-0025);

         2.   The Iranian Plaintiffs’ EB5 Application Documents (Bates Stamped
    HER0026-1223);

         3.    The SARC Acceptance Packages for the Iranian Plaintiffs (Bates Stamped
    HER-1224-1281);

         4.   Notices and Decisions from the USCIS for the Iranian Plaintiffs (Bates
    Stamped HER-1282-1430);

         5.     The Iranian Plaintiffs’ Responses to the Notice of Intent to Deny by the
    USCIS (Bates Stamped HER-1431-2027);

          6.    The Iranian Plaintiffs’ USCIS Appeal Materials (Bates Stamped HER-
    2028-2819);

          7.    Materials Presented at the Dubai EB5 Conference in September, 2013
    (Bates Stamped HER-2820-2853);

         8.    Palm House Hotel Materials Provided to Ali Herischi (Bates Stamped
    HER-2854-3641);

                                               8
Case 9:16-cv-81871-KAM Document 550-3 Entered on FLSD Docket 10/10/2019 Page 10 of
                                      11




        9.      Ali Herischi and Herischi & Associates LLC’s Disclosure Letters and
   Payments to the Iranian Plaintiffs (Bates Stamped HER-3642-3660);

          10.   The Iranian Plaintiffs’ Demand Letters and Cease and Desist Letters
   regarding their Palm House Hotel investments (Bates Stamped HER-3661-3663);

        11.     E-mails between Ali Herischi and individuals associated with the Palm
   House Hotel (Bates Stamped HER-3664-4022); and

         12.     Photographs of the Palm House Hotel (Bates Stamped HER-4023-5333).

         C.      A computation of any category of damages claimed by the disclosing
                 party, making available for inspection and/or as under Rule 34 the
                 documents or other evidentiary material, not privileged or protected
                 from disclosures, on which such computation is based, including
                 materials bearing on the nature and extent of injuries suffered.

         At this time, the Herischi Defendants are not making a claim for damages.

         D.      For inspection and copying as under Rule 34 any insurance
                 agreement under which any person carrying on an insurance
                 business may be liable to satisfy part or all of a judgment which may
                 be entered in the action or to indemnify or reimburse for payments
                 made to satisfy the judgment.

         None.

         The Herischi Defendants reserve their right to supplement or amend their Rule

   26(a) disclosures.

                                                 Respectfully submitted,

                                                 By: /s/ Alaina Fotiu-Wojtowicz
                                                 Alaina Fotiu-Wojtowicz, Esq.
                                                 BRODSKY FOTIU-W OJTOWICZ, PLLC
                                                 Counsel for Ali Herischi and Herischi &
                                                 Associates, LLC
                                                 200 SE 1st St., Suite 400
                                                 Miami, Florida 33131
                                                 Tel: 305-503-5054
                                                 Fax: 786-749-7644
                                                 alaina@bfwlegal.com
                                                 docketing@bfwlegal.com

                                             9
Case 9:16-cv-81871-KAM Document 550-3 Entered on FLSD Docket 10/10/2019 Page 11 of
                                      11


                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served by

   Notice of Electronic Filing generated by CM/ECF, on July 31st, 2018, on all counsel or

   parties of record on the Service List below.


                                                       s/ Alaina Fotiu-Wojtowicz
                                                          Alaina Fotiu-Wojtowicz. Esq.

                                        SERVICE LIST

   David J. George, Esq.                           Larry A. Zink, Esq.
   Devin S. Radkay, Esq.                           Zink, Zink & Zink Co., L.P.A.
   J. Anthony Nelson, Esq.                         1198 Hillsboro Mile, Suite 244
   Gunster Yoakley & Stewart, P.A.                 Hillsboro Beach, FL 33062
   777 South Flagler Drive, Suite 500 East         zinklaw3711@yahoo.com
   West Palm Beach, FL 33401                       Attorney for KK-PB Financial, LLC
   dgeorge@gunster.com
   dradkay@gunster.com                             Gregory R. Elder, Esq.
   jnelson@gunster.com                             Law Offices of Gregory R. Elder, LLC
   Counsel for Plaintiffs                          108 SE 8th Avenue, Suite 114
                                                   Fort Lauderdale, FL 33301
   John F. Mariani, Esq.                           gelderlaw@gmail.com
   Christopher W. Kammerer, Esq.                   Attorney for Leslie Robert Evans and
   Kammerer Mariani PLLC                           Leslie
   1601 Form Place, Suite 500                      Robert Evans & Associates, P.A.
   West Palm Beach, FL 33401
   jmariani@kammerermariani.com                    Henry B. Handler, Esq.
   ckammerer@kammerermariani.com                   hbh@whcfla.com ; jn@whcfla.com
   Attorneys for Robert Matthews, Maria            David K. Friedman, Esq.
   Matthews, Bonaventure 22, LLC, Mirabia          dkf@whcfla.com ; jh@whcfla.com
   LLC, Alibi, LLC, Palm House, LLC,               Weiss Handler & Cornwell, P.A.
   160 Royal Palm, LLC,                            2255 Glades Road, Suite 218A
   and Palm House PB, LLC                          Boca Raton, FL 33431
                                                   Attorney for Palm House Hotel, LLLP,
   Adam T. Rabin, Esq.                             South
   Robert C. Glass, Esq.                           Atlantic Regional Center LLC, USREDA
   McCabe Rabin, P.A.                              LLC,
   1601 Forum Place, Suite 505                     Joseph Walsh, Joseph Walsh, Jr., and
   West Palm Beach, FL 33401                       JJW
   arabin@mccaberabin.com                          Consultancy, Ltd.
   Attorney for Gerry Matthews

                                                  10
